United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1109
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Anibal Carbajal-Galvan

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: July 24, 2019
                                Filed: July 29, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Anibal Carbajal-Galvan directly appeals after he pled guilty to illegal reentry,
and the district court1 sentenced him to a prison term below the calculated United

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
States Sentencing Commission Guidelines Manual range. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning whether Carbajal-Galvan received ineffective assistance of counsel, and
whether Carbajal-Galvan’s prison term is substantively unreasonable.

       Initially, we decline to consider any ineffective-assistance claims on direct
appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (noting
generally an ineffective-assistance claim, not cognizable on direct appeal, is properly
raised in 28 U.S.C. § 2255 action). We further conclude the district court did not
impose a substantively unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard and discussing substantive reasonableness). In addition,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                        ______________________________




                                         -2-